Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-10 filed on 10/08/2019 are pending and under consideration.

Election/Restrictions
	Restriction is required under 35 U.S.C. 121 and 372.
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	The instant application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCR Rule 13.1.

Group i, claims 1-8, drawn to a method for the desorption of nucleic acids from a sample.
Group ii, claims 9 and 10, drawn to a microfluidic system.

	Groups i and ii lack unity of invention because even though the inventions of these groups require the common technical feature of a microfluidic device comprising a solid phase (e.g., a filter), this common technical feature is not a special technical feature as it does not contribute over the prior art in view of Young (US 2012/0214168 A1; cited in the 10/08/2019 IDS):
	Young teaches a microfluidic system comprising a solid phase (i.e., a silica filter) used for nucleic acid purification (see Example 1 and Figure 3D item 36b).



Applicant is advised that the reply to this requirement to be complete must include (i) an
election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143)
and (ii) identification of the claims encompassing the elected invention. The election of an invention
may be made with or without traverse. To reserve a right to petition, the election must be made with
traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction
requirement, the election shall be treated as an election without traverse. Traversal must be presented
at the time of election in order to be considered timely. Failure to timely traverse the requirement will
result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant
must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)270-3574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILEY J O'SHEA/Patent Examiner, Art Unit 1635                                                                                                                                                                                                        
/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634